Citation Nr: 0509146	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye disability, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for end stage renal 
disease, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Tiger Team, a special processing unit at the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).

On January 12, 2005, a hearing was held in Atlanta, Georgia, 
before Michelle L. Kane, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

In February 2005 the Atlanta, Georgia, VARO transferred this 
case to the Board.

The veteran has claimed entitlement to service connection for 
mumps and for a foot disability.  These issues are referred 
to the RO for appropriate development.


REMAND

This case is not ready for appellate review.  At the January 
12, 2005 hearing, the veteran testified that a VA physician 
had first diagnosed him with diabetes in 1954 in Tuskegee, 
Alabama.  After living in Cleveland, Ohio, and receiving 
private medical treatment for many years, the veteran 
returned to Tuskegee, Alabama.  The veteran resumed treatment 
for his diabetes at a VA hospital in Tuskegee, Alabama, in 
approximately 1980.  His treatment has continued to the 
present time.  He had also been treated at VA facilities in 
Montgomery, Alabama, and Columbus, Georgia.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  The 
veteran and his spouse stated that they had attempted to get 
records of his treatment in 1954 but had been told that the 
records were not available.  There is no indication, however, 
that the RO at any time actually requested the records, to 
include a special request that any archived records be 
retrieved.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA is 
required to make as many requests as necessary to obtain VA 
treatment records until it is concluded that the records do 
not exist or that further efforts to obtain the records would 
be futile.  See 38 C.F.R. § 3.159(c)(2) (2004).  It cannot be 
said that the statements from the veteran and his spouse that 
they were unable to obtain the records, standing alone, is 
enough to relieve VA of its responsibility to request the 
records.  VA medical records for treatment of the veteran 
should be requested.

The veteran also stated that he had been treated at St. 
Luke's Hospital in Cleveland, Ohio, in approximately 1968.  
The veteran and his spouse thought that St. Luke's Hospital 
has since merged with the Cleveland Clinic.  These records 
must be obtained.

The Board also notes that in November 2002, the veteran's 
spouse identified a Dr. H., an eye surgeon in Cleveland, 
Ohio, as one of the veteran's treating physicians.  Records 
from Dr. H. should be obtained.

Finally, the issues regarding the veteran's claims of 
secondary service connection are remanded to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the VCAA.  That is, a June 11, 2002 letter from 
the Atlanta, Georgia, RO, provided the veteran with the 
relevant notice regarding his service connection claims on a 
direct basis, but failed to provide the required notice 
regarding his claims for secondary service connection.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues of entitlement to 
service connection for an eye disability, 
end stage renal disease, and 
hypertension, all claimed as secondary to 
diabetes mellitus.  This includes 
notifying the veteran specifically (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  

The veteran should also be asked to 
provide any evidence in his possession 
that pertains to any of the claims on 
appeal.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Tuskegee, 
Alabama, the VA Medical Center in 
Montgomery, Alabama, and the VA clinic in 
Columbus, Georgia, for treatment of the 
veteran from June 1954 to September 1959, 
from January 1979 to February 2001, and 
from December 2002 to the present.  
Request all records maintained, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.  If the 
records have been retired or archived, 
ask that the records be retrieved.

3.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from the University 
Hospitals Health System in Cleveland, 
Ohio, and the Cleveland Clinic Health 
System in Cleveland, Ohio.  (The veteran 
has asserted that he underwent a 
circumcision at St. Luke's Hospital in 
Cleveland, Ohio, in approximately 1968, 
and that the surgical procedure was 
complicated due to his previously 
diagnosed diabetes mellitus.  The Board 
is attempting to obtain evidence of 
diagnosis of diabetes at that time.)  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

4.  If the release dated in November 2002 
cannot be used, ask the veteran to 
complete release forms authorizing VA to 
request his treatment records from Dr. 
H., an eye surgeon in Cleveland, Ohio.  
These medical records should then be 
requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

5.  After the requested development has 
been completed, readjudicate the 
veteran's claims, with consideration of 
treatment records from the Kaiser 
Foundation hospitals for treatment of the 
veteran from April 1974 to June 1979.  If 
any such action does not resolve the 
veteran's claims, issue the veteran and 
his representative a supplemental 
statement of the case pertaining to his 
unresolved claims.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


